         Case 1:17-cv-01796-MBH Document 52 Filed 03/31/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
  SAN ANTONIO HOUSING                          *
  AUTHORITY,                                   *
                                               *
                     Plaintiff,                *
                                               *   No. 17-1796C
             v.                                    Filed: March 31, 2020
                                               *
  UNITED STATES,                               *
                                               *
                     Defendant.                *
      * * * * * * * * * * * * * * * * **       *
                                     ORDER


       The court is in receipt of the parties’ March 31, 2020 joint stipulation to dismiss the
above-captioned case “with prejudice, with each party to bear its own costs and expenses
(including attorney fees).” Pursuant to Rule 41(a)(1)(A)(ii)of the Rules of the United States
Court of Federal Claims (2019), this court ORDERS that this case be DISMISSED with
prejudice and with each party to bear its own costs, expenses, and attorneys’ fees.

       IT IS SO ORDERED.
                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
